 

UCT 3 0 ZU]E

IN THE UNITED STATES DISTRICT COURT

Clerk. U 5 DJStrzci COurI

FOR TI']E DISTRICT OF MONTANA Districl;i$l)if i."|;)niana
BILLINGS DIVISION ' "`3`
UNITED STATES OF AMERICA,
CR 18-60-BLG-SPW

Plaintiff,
vs. ORDER
LANSING ZACHARY ROCK
ABOVE,

Defendant.

 

 

Upon the Court’s OWn Motion,

IT IS HEREBY ORDERED that the change of plea hearing set for
Thursday, November l, 2018 at 3:30 p.m. is VACATED and RESET for
Thursday, November 1, 2018 at 2:30 p.m., changing the time of the hearing onlv.

DATED this 372"§§§0£ October, 2018.

Awd/r§p-¢(/MQ

'SUSAN P. WATTERS
U.S. DISTRICT JUDGE

